Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/29/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-4, 8-9, 12-19 are pending and under examination, claims 20-25 are allowed.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification, while complies with the written description requirement for a silicate obtained by silanizing pyrogenic silica with hexamethyldisilazane (HMDS), does not reasonably comply with the written description requirement for a silicate obtained by silanizing pyrogenic silica with hexamethyldisilane.

Determination of Claim Scope
Claims 2 and 9 of the instant application claims a silicate obtained by silanizing pyrogenic silica with hexamethyldisilane. 
Review of Applicants’ Disclosure
The instant specification does not disclose how to prepare a silicate obtained by silanizing pyrogenic silica with hexamethyldisilane.

Possession Based Ordinary Skilled Artisan’s Determination/ State of the Prior Art

Hertl et al. (“Reaction of Hexamethyldisilazane with silica”, The journal of Physical Chemistry, Vol 75, No 14, 1971, 2181-2185) teaches reaction of Hexamethyldisilazane with silica proceeds rapidly at 30ºC according to the reaction scheme  Si-OH + Me3Si-NH-SiMe3 = Si-O-SiMe3 (page 2181, right column; page 2184, left column), and there is no report regarding the reaction of silica with hexamethyldisilane (Me3Si-SiMe3), although Shirakawa et al. (“Palladium-catalyzed silylation of alcohols with hexamethyldisilane”, Che, Commun., 2006, 3927-3929) teaches the reaction of alcohol with hexamethyldisilane at 80ºC (much higher temperature) in the presence of catalyst ROH+ Me3Si-SiMe3 =RO-SiMe3 (page 3927, right column). However, since the reaction of alcohol with hexamethyldisilane requires much higher temperature and catalyst, there is no guarantee that the reaction of hexamethyldisilane with silica would be successful (even if successful, the product of reaction of hexamethyldisilane with silica would be still the same as the product of the reaction of silica with Hexamethyldisilazane). In other words, one can’t willy-nilly make these things so they have to disclose to us how they did it. Therefore, the generic reference to the reaction of hexamethyldisilane with silica in the instant specification does not provide adequate written support for claims drawn to a silicate obtained by silanizing pyrogenic silica with hexamethyldisilane.  An ordinary skilled artisan would conclude that Applicants were not in possession of a silicate 
Claim 9 recites “hexamethyldisilane-coated silica” that is no descripted in the specification since there is only recitation of reaction of silica with hexamethyldisilane, not even the silica product from such reaction. Even if successful, the product would still be trimethylsilylated silica, the same as reaction of Hexamethyldisilazane with silica.
In conclusion, the instant claims 2 and 9 fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US20090061004) in view of Hentrich et al. (US20080233071), Richters et al. (US20100209376), McGee et al. (US20040248762) and Maesen et al. (US20100158825) evidenced by Bejat et al. (US20100040969).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Birkel et al. teaches a leave-in composition in the form of aerosol mousse, pump mousse, gel, spray-gel, aerosol hairspray, pump spray, hair wax, hair styling cream or hair setting lotion (abstract). The leave-in compositions of the present invention include a liquid carrier, and specific solid particulate materials and at least one film-forming ingredient (page 1, [0015]). The compositions of the present invention comprise a liquid carrier, which is preferably present at a level of from about 20% to about 95%, The liquid carrier can be either a purely aqueous medium or an aqueous-alcoholic medium (page 2, [0027-0028]). The composition according to the present invention may additionally comprise irregularly shaped particles such as Aerosil 130, Aerosil 200, Aerosil 300, Aerosil R972 and Aerosil R812 at an amount of 0.005% to 10% (page 5-6, [0061, 0063-0066]). The composition comprises additional optional ingredients suitable for hair treatment such as moisturizers, viscosity modifiers such as thickener, pearlescent aids, additional surfactants or nonionic cosurfactants, pH adjusting agents, preservatives, chelants, proteins, sunscreens, UV absorbers, natural and/or synthetic oils and waxes ( e.g. Candelillawax, Olive wax, carnaubawax, paraffine waxes) and vitamins at an amount of 0.001% to about 10% (page 6, [0072-
Hentrich et al.  teaches A pulverulent composition comprising 50 to 95% by weight of an aqueous solvent, hydrophobicized silicon dioxide powder and at least one film-forming and/or setting polymer for the temporary shaping of keratin fibers and a corresponding pulverulent styling composition (abstract). In one embodiment, the aqueous solvent is water (page 2, [0020]). It is particularly preferred to use the hydrophobized silicon dioxides which are obtainable under the names Aerosil® R202, Aerosil® R812S or Aerosil® R972, at an amount of 0.5 to 15 wt% (page 2, [0027-0028]). The pulverulent composition used may further contain the auxiliary substances and additives which are usually added to conventional styling compositions (page 4, [0043]). Lipids and oil bodies are suitable as conditioners, for example, plant oils, liquid paraffin oils, isoparaffin oils, synthetic hydrocarbons and ester oils, enzymes and pearl extracts (page 6, [0067]). The application of the composition to hair is recited.  

	Richters et al. teaches Cosmetic agent for temporarily shaping keratin fibers, which contains, in a cosmetically acceptable carrier, 10 to 85% by weight, based on the entire agent, of at least one wax having a melting point in the range of 40° C. to 90° C. and 1 to 15% by weight of at least one composite powder, which is made up of (A) powder particles of a cured organosiloxane composition having an average particle diameter of0.1 to 200 μm and (B) amorphous silicon dioxide particles having an average particle diameter of not more than 1 μm, the amorphous silicon dioxide (B) particles vegetable, animal and mineral waxes, with waxes having a melting point in the range from 50° C. to 85° C. being preferred, in particular from 50° C. to 75° C (page 2, [0044, 0049]). Agents according to the invention can also contain at least one emulsifier. This can be needed if the agent is packed in a relatively liquid, sprayable form. Anionic, ampholytic, cationic and non-ionic surfactants suitable for use on the human body can be used as emulsifiers. Ampholytic surface-active compounds includes zwitterionic surfactants and ampholytes. The use of anionic and non-ionic surface-active compounds is preferred according to the invention (page 3, [0054]). Non-ionic surfactant includes Addition products of 2 to 30 mol of ethylene oxide and/or 0 to 5 mol of propylene oxide with linear fatty alcohols having 8 to 22 C atoms, fatty acids having 12 to 22 C atoms and alkyl phenols having 8 to 15 C atoms in the alkyl group (page 3, [0059]). The emulsifiers are preferably used in amounts of 0.1 to 10 wt.%,  particularly preferably in amounts of 0.5 to 5 wt.%, and most particularly preferably in quantities of 0.7 to 3 wt.%, based on total weight of the agent (page 4, [0068]). The agents can also contain at least one oil component selected from vegetable, mineral and synthetic oils. These oil components can be added to influence the consistency of the agent. However, as the oil components generally impart gloss to the treated fibers, the quantity of oil component chosen must not be so high that the desired matt effect is lost. These oil components are therefore preferably present in 
	McGee et al. teaches malodor counteractancy compositions. More particularly, the present invention relates to fragrance compositions containing one or more malodor counteractancy compounds (page 1, [0001]). In the present invention, malodor adsorbers may also be incorporated into the present MOC compositions. As
used herein, "malodor adsorbers" are any material that adsorbs malodor in sufficient quantities to provide a reduction in malodor perception, and which do not reduce the
MOC effectiveness of the compositions of the present invention. Such malodor absorbers include, for example, inorganic absorbents, including molecular sieves, such as zeolites, silicas, aluminosilcates, and cyclodextrins; and organic absorbents, such as for example, activated charcoal, dried citrus pulp, cherry pit extract, corncob, and mixtures thereof (page 3. [0045]). Such products, include for example, shampoos, conditioners, styling sprays, mousses, gels, hair wipes, hair sprays, and hair pomades (page 4, [0054]).
	Maesen et al. teaches the invention provides for cosmetic and personal care compositions comprising a synthetic magnesium aluminosilicate clay. The synthetic magnesium aluminosilicate clay is formed at ambient pressure by a series of reaction steps and a pH change from acidic pH to basic pH. The characteristics of the
odor controlling agents, skin protectants, diluents, lipophilic skin health benefit agents, sunscreens, humectants, emollients, slip compounds, and moisturizers (abstract). Examples of personal care and cosmetic compositions of the invention comprising the magnesium aluminosilicate clay described above may include skin-care creams, lotions, facial creams, and sunscreens; hair care products such as shampoos, conditioners, colorants, and hair styling aids (page 5, [0056]). The fluid or solid personal care products prepared according to the present invention may also include other optional components. These optional components include pH buffering agents, additional malodor control agents, fragrance materials, dyes, and pigments, preservatives, skin aids (e.g., aloe), cosmetic astringents, liquid or solid emollients, emulsifiers, film formers, propellants, skin conditioning agents, such as humectants, skin protectants, solvents, solubilizing agents, suspending agents, surfactants, waterproofing agents, viscosity increasing agents (aqueous and nonaqueous ), waxes, wetting agents, and other optional components. Amounts of these adjunct components may range anywhere form 0.001 % up to 20% by weight of the composition (page 8, [0102]). At least one odor controlling agent is selected from the group consisting of zeolites, activated charcoal, sodium bicarbonate, antimicrobial agents, and antiperspirants (claims 11-12).
	Bejat et al. teaches AEROSIL® R812 is silica surface treated by hexamethyldisilazane (HMDS) (page 4, [0035]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Birkel et al. is that Birkel et al.  do not expressly teach pyrogenic silica post-treated with polydimethylsiloxane in dependent claims 3-4, activated charcoal and amount; mineral oil and lipid (paraffinum liquidum); emulsifier and amount. This deficiency in is cured by the teachings of Hentrich et al., Richters et al., McGee et al. and Maesen et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Birkel et al., as suggested by Hentrich et al., Richters et al., McGee et al. and Maesen et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include about 0.01 to about 2.0% of activate charcoal in the hair styling composition because activate charcoal is a suitable ingredient in hair styling composition to provide odor absorbing function. MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Under suggestion from McGee et al. teaching activated charcoal in hair styling composition, Maesen et al. teaching 0.001 % up to 20% of activated charcoal in hair styling composition, it is 
One of ordinary skill in the art would have been motivated to include about 1-10% (3.0-7.0%) of polyalkoxylated fatty alcohol emulsifier and about 3.0-35% of lipid comprising 0.5-6% of mineral oil and 4-20% of mineral wax because they are suitable ingredient in hair styling composition. MPEP 2144.07. Under guidance from Richters et al. teaching 1-10% of polyethoxylated fatty alcohol, 10 to 55 wt.% of mineral wax and 1.2%-10% of mineral oil (paraffinium liquidum), it is obvious for one of ordinary skill in the art to include about 1-10% (3.0-7.0%) of polyalkoxylated fatty alcohol emulsifier and about 3.0-35% of lipid comprising 0.5-6% of mineral oil and 4-20% of mineral wax and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-2, 8-9, 14-19, Birkel et al. teaches 0.005% to 10% of Aerosil® R812, INCI name Silica silylate, is fumed (pyrogenic) silica after treated with hexamethyldisilazane (HMDS), as evidenced by Bejat et al. As discussed in the above 112 rejections, there is no written description for silanizing pyrogenic silica with hexamethyldisilane. In arguendo that there is written description for silanizing pyrogenic silica with hexamethyldisilane, it would still provide trimethylsilylate-coated silica, the same as Aerosil® R812. In this case, this is product by process, since prior art teaches the same product as applicant’s claimed product, the process to make such product is not limiting. It is the examiner’s position that hexamethyldisilane-coated silica in claim 9 is the same as Aerosil® R812, trimethylsilylate-coated silica (trimethylsilane-coated) in the absence of evidence to the contrary.
1,3-4, 8, 12-19, Birkel et al. teaches 0.005% to 10% of Aerosil® R972 (INCI name Silica dimethyl silylate, a dimethylsilylate-coated silica), a hydrophobized silicon dioxides according to applicant’s specification, and silent about a pyrogenic silica post-treated with polydimethylsiloxane in claims 2-3. However, one of ordinary skill in the art would have been motivated to replace Aerosil® R202 (According to applicant’s specification ([00024]), Aerosil® R202 is Silica Dimethicone Silylate, a pyrogenic silica post-treated with polydimethylsiloxane) for Aerosil® R972 in the hair wax because this is simple substitution of one known hydrophobized silicon dioxides for another to obtain predictable result. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable result. Under guidance from Hentrich et al. teaching Aerosil® R202, is alternative to  Aerosil® R972 as hydrophobized silicon dioxides in hair styling composition, it is obvious for one of ordinary skill in the art to replace Aerosil® R202 for Aerosil® R972 in the hair wax and produce instant claimed invention with reasonable expectations of success.
Regarding claim 8 and 17-18, Richters et al. teaching 1-10% of 2 to 30 mol of ethylene oxide with linear fatty alcohols, combination of Oleth-20, Steareth-4 and Steareth-21. Since Steareth-2 (has two mol of ethyloxide) is alternative to Steareth-4 (has four mol of ethylocide), it is obvious to have combination of Oleth-20, Steareth-2 and Steareth-21.
 Regarding charcoal in claims 8, 14,19 , prior arts teach activated charcoal that reads on charcoal.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicant’s argue that  Primary reference Birkel is asserted to disclose a hair wax. Hentrich describes a pulverulent styling composition or powder. There is no motivation or suggestion to use any component of the powder of Hentrich in a hair wax disclosed by Birkel. Further, there is no teaching or suggestion in the cited references for making a combination from the five references to cobble together a composition including each claim limitation. When the Supreme Court issued its KSR Int'l Co. v. Teleflex Inc. 550 U.S. 398, 418 (2007) decision, it replaced the "teaching-suggestion-motivation" (TSM) test previously used by the Federal Circuit with a more flexible standard that allowed for common sense to intercede in situations such as those where a person of ordinary skill might only need to navigate a finite number of identifiable and predictable solutions within his or her technical grasp. While the Supreme Court found that the Federal Circuit's rigid application of the "TSM" test for obviousness to be incompatible with its precedents, it left intact an important guard against hindsight rationales: the need to identify a reason that would have prompted a person of skill to why a person of ordinary skill in the art would have proceeded to combine the selected prior art in the proposed way to reach the claimed invention. As the Federal Circuit has explained, "obviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention (Belden Inc. v. Berk-Tek LLC, 805
F.3d 1064, 1073 (Fed. Cir. 2015) (emphasis in original)). It is well known that the PTAB follows the Belden CAFC precedent, e.g. in Lenovo Holding Company, Inc., v. Photonic Imaging Solutions, Inc., (IPR2019-01075). As the PTAB makes clear "[a] determination of obviousness cannot be reached where the record 'lacks explanation as to how or why the references would be combined to produce the claimed invention. The 'factual inquiry' into the reasons for 'combining references must be thorough and searching, and the need for specificity pervades.' Petitioner's statement that a POSIT A could
have .. . does not adequately explain how or why the referenced would have been combined to arrive at the claimed invention" (emphasis added). As to the rejection of Claim 1 and the claims depending therefrom, the Office has not provided reasoning that supports both how and why such combinations of references would have been made.
Therefore, the rejection of Claim 1 and the claims depending therefrom is traversed.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the above 103 rejections, the examiner clearly pointed out the rational and motivation to modify the primary reference under guidance of those secondary references. For example, both Birkel and Hentrich et al. direct towards hair styling product, and Hentrich et al. is relied on for teaching Aerosil® R202 as alternative to Aerosil® R972 as hydrophobized silicon dioxides in hair styling composition, it is obvious for one of ordinary skill in the art to replace Aerosil® R202 for Aerosil® R972 in the hair wax and produce instant claimed invention with reasonable expectations of success. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
	Claims 1-4, 8-9, 12-19 are rejected, claims 20-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIANFENG SONG/Primary Examiner, Art Unit 1613